Citation Nr: 0911161	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  99-17 959A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected gastritis and duodenitis.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected gastritis and duodenitis.

3.  Entitlement to service connection for an intestinal 
motility disorder/irritable bowel syndrome, claimed as 
secondary to service-connected gastritis and duodenitis.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	[redacted]


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO) issued in December 
1989, August 1999, and April 2000.  The issue of entitlement 
to an increased evaluation for the service-connected 
gastritis and duodenitis was remanded by the Board for 
additional development in December 1990, July 1991, December 
1992, and June 1994.  A November 1994 rating action increased 
the rating assigned to the gastritis and duodenitis to 30 
percent.

On June 15, 1995, the Board issued a decision denying an 
evaluation in excess of 30 percent for the gastritis and 
duodenitis, and the Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims.  In October 1996, a Joint Motion 
for Remand was filed, which requested that the Court return 
the case to the Board, on the ground that there had been 
outstanding VA records which had not been obtained and 
considered by the Board at the time of the June 1995 
decision.  On October 16, 1996, the Court issued an Order 
returning the case to the Board.  Copies of the Joint Motion 
and the Order are included in the claims folder.

In March 2001, the Board remanded the issues of entitlement 
to an evaluation in excess of 30 percent for the service-
connected gastritis and duodenitis and entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) to the RO for additional development.  The Board also 
found that the claims for secondary service connection for 
depression and an intestinal motility disorder/irritable 
bowel syndrome (IBS) were intertwined with the issues on 
appeal. The case is now before the Board for further 
appellate consideration.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In a letter to the Veteran with a copy to his agent from the 
Board dated July 10, 2008, a Deputy Vice Chairman of the 
Board noted that the Motions received on February 19, 2008, 
for Reconsideration and CUE had been carefully reviewed; that 
it had been determined that the Board would vacate the July 
2007 decision and a new decision would be entered; and that 
the Veteran would receive a copy of that action and any 
further decision(s) on the matter. 

Accordingly, the July 30, 2007, Board decision addressing the 
issues of entitlement to an initial evaluation in excess of 
30 percent for service-connected gastritis and duodenitis; 
entitlement to service connection for depression, claimed as 
secondary to service-connected gastritis and duodenitis; 
entitlement to service connection for an intestinal motility 
disorder/irritable bowel syndrome, claimed as secondary to 
service-connected gastritis and duodenitis; and entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is vacated.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


